Citation Nr: 1530076	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service for a lumbar spine disorder. 

3.  Entitlement to service for a right wrist disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976 and had additional service in the United States Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  Additional evidence was received along with a waiver of the RO's initial consideration.  See 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is not related to service; arthritis of the lumbar spine was not manifest in service or within one year of separation.

2.  The Veteran is not diagnosed with a right wrist disorder.




CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  A right wrist disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination in September 2012.  The examination report reflects that the examiner recorded the Veteran's history and current complaints and conducted a physical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no indication that additional records have yet to be requested, or that additional examinations are in order.

During the October 2014 videoconference hearing, the undersigned clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Law and Analysis

In order to establish service connection for a disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I. Lumbar spine disorder

The Veteran contends that his current low back disability had its onset during active service.  See Board Hearing Transcript at 6.  Service records reflect that the Veteran was treated for back pain on one occasion in September 1976.  Although the Veteran reported that the pain was in the upper center of the back, he was assessed with peripheral muscle pain secondary to lordotic curve in the low back.  The Veteran was prescribed a muscle relaxant and returned to duty. 

Subsequent to service, a December 2002 U.S. Department of Labor Office of Worker's Compensation Program Attending Physician's Report indicates the Veteran reported low back pain related to picking up a wheelchair in June 2002.  

In 2008, a magnetic resonance imaging (MRI) of the lumbar spine showed multilevel discovertebral and facet spondylosis with disc bulging with small right foraminal disc herniation. 

A March 2011 VA treatment record indicates the Veteran reported low back pain for the past ten years.  He stated the low back pain was constant and radiated down his left leg.  Diagnostic testing revealed degenerative disc disease of the lumbar spine at L3-L4 and L5-S1, as well as mild hypertrophic arthritic changes throughout the lumbar spine.   

The Veteran was afforded a VA examination in September 2012 during which he was diagnosed with degenerative disc disease of the thoracolumbar spine.  After conducting a physical examination of the Veteran, reviewing his claims file, and considering his account of symptomatology, the examiner determined that the Veteran's current degenerative disc disease of the thoracolumbar spine was less likely than incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged that the Veteran had one incident of non-traumatic back pain documented in service, assessed as muscle strain secondary to lumbar lordosis, which the examiner stated was normal for the Veteran.  However, the examiner explained the Veteran had no further complaints thereafter.  The examiner noted the MRI conducted in 2008 subsequent to the Veteran's low back complaints as the first indication of a lumbar spine disorder.  Moreover, the examiner stated that there is insufficient evidence of record to associate the Veteran's current low back disability to his history of an in-service fall in 1983. 

Regarding in service incurrence, the Board acknowledges the Veteran's statements that his lumbar spine disorder began during service.  Lay assertions may serve to support a claim for service connection.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current degenerative disc disease of the lumbar spine to military service.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue and is not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter.  See Jandreau, 492 F.3d at 1376.

The evidence also does not show lumbar spine arthritis manifest in service or in the year after separation.  During the Board hearing and VA examination, the Veteran reported that his lumbar spine disorder began in service.  While the service treatment record noted the complaint of low back pain, the Veteran was not diagnosed with arthritis and arthritis is not otherwise shown during service.  The Veteran is not competent to offer an opinion on a complex medical issue such as the diagnosis of arthritis.  To the extent the Veteran asserts that the symptoms in service were later diagnosed as arthritis, the Board disagrees.  The first diagnosis of arthritis was made many years after service and a VA examiner has specifically stated that the low back disorder is not related to the symptoms in service.  

To the extent the Veteran has implied that the back pain he experienced in 1976 continued to the present or until the diagnosis of arthritis, the Board finds these statements lacking credibility.  The Veteran had multiple service examinations after 1976 and was found to have a normal spine and other musculoskeletal condition.  He also repeatedly denied having recurrent back pain.  For example, see the March 1989 service examination and corresponding report of medical history.  

Accordingly, the Board finds that the most competent and probative evidence weighs against finding a nexus between the Veteran's current lumbar spine disorder and his active service.  In this respect, the Board has determined that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed the claims file and the Veteran's own reported history, and the examiner has training, knowledge, and expertise on which she relied to form her opinion.  The examiner also provided a thorough rationale for the conclusion reached.  Consequently, the Board finds that the most probative evidence establishes that there is no relationship between the Veteran's degenerative disc disease of the lumbar spine and his active service.

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is not warranted.

II. Right Wrist Disorder

The Veteran asserts that he has had ongoing right wrist pain as a result of an injury sustained during active service.  A Statement of Medical Examination and Duty Status reflects that in January 1983, the Veteran sustained a right wrist sprain after he fell off a truck.  Subsequent Army Reserve physical examinations do not show complaints, treatment, or a diagnosis related to the right wrist.  

Post-service, the lay and medical evidence do not indicate that the Veteran has been diagnosed with a right wrist disorder.  

During the appeal period, the Veteran has not submitted any private medical evidence with respect to a right wrist disorder.  Additionally, the VA medical evidence of record does not show a right wrist diagnosis.  The September 2012 VA examination report indicates a normal physical examination of the right wrist without any objective evidence of pathology.  Moreover, x-rays of the right wrist are normal.  The examiner explained that following the right wrist sprain, the Veteran wore a brace for a few weeks and had no further problems or treatment for his wrist.  The examiner observed that his symptoms are intermittent and are similar to that of the left wrist as well as other joints.  Based on the foregoing, the examiner stated that the Veteran is not currently diagnosed with a right wrist disorder. 

During the October 2014 Board hearing, the Veteran reported symptoms of intermittent aching, snapping, crackling, and popping.  Because the existence of a right wrist disorder is a medical question that requires training and expertise, the Veteran is not competent to diagnose himself with a right wrist disorder; he is, however, competent to report what a physician told him.  Notably, the Veteran reported that he had not had any evaluation or treatment for the right wrist since leaving service and that it never bothered him enough to seek assistance.  See September 2012 VA examination.  To the extent the Veteran is competent to report symptoms of a disability, these symptoms were considered by the VA examiner who ultimately concluded there was no right wrist disability.  The examiner's opinion is the most probative piece of evidence in this case.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Here, the competent and credible lay and medical evidence of record does not establish that the Veteran has been diagnosed with a right wrist disorder at any point during the appeal period.  Therefore, in the absence of a diagnosis of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, without medical evidence of a current right wrist disorder diagnosis, the preponderance of the evidence is against the claim and service connection for a right wrist disorder is not warranted. 


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a right wrist disorder is denied. 


REMAND

In April 1989, the Veteran was diagnosed with acute cervical strain after he lifted a water bucket at work.  The Veteran had reported pain in the neck which radiated to the left shoulder.  As the report of this incident was not reviewed by the VA physician who examined the Veteran in September 2012, remand for an addendum medical opinion is appropriate.  

Of note, in the September 2012 VA examination report the examiner specifically mentioned that the first cervical spine condition was documented in 1999.  The examiner recognized that the Veteran reported an injury in 1989; however, the report of that injury was not of record at the time of the examination.  The examiner was not able to elicit further information from the Veteran regarding the 1989 incident and informed the Veteran that he should submit the report of the incident to the RO.  As the report is now of record, the report should be reviewed by a medical examiner and considered when offering a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the September 2012 examination, if available, to provide the following medical opinion:  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a current cervical spine disorder that was caused or aggravated by his military service? 

If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that another examination is necessary, such should be scheduled.  A complete rationale for all opinions offered is requested.  

2.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


